11487 South 700 East Salt Lake City, UT 84020 February 3 , 2014 Securities and Exchange Commission Attn: Anne Nguyen Parker, Branch Chief Division of Corporation Finance Washington, D.C. 20549 RE: Nutranomics, Inc. Amendment No. 3 to Current Report on Form 8-K Filed January 13, 2014 File No. 0-53551 Dear Ms. Parker, Nutranomics, Inc. (the “Company”) provides the following response (the “Response Letter”) to the comments contained in the letter (the “Comment Letter”) of the staff of the Division of Corporation Finance (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) dated January 23, 2014, relating to the above referenced filing. In response to the Comment Letter, we respectfully submit the following response: 1. We note your disclosure on page 26 in response to our prior comment 7 and reissue the comment. Please include the amounts outstanding and the amounts available to be drawn in your discussion of outstanding debt instruments. RESPONSE : We have revised as instructed. 2. In response to prior comment 9, we note you have amended the Form 8-K to include the financial statements of Health Education Corporation that were originally included in the 8-K, filed on September 24, 2013, for the years ending July 31, 2013 and 2012. We are unable to concur with your presentation of stockholders’ equity and earnings per share with respect to these financial statements. The acquisition of Health Education Corporation by Buka Ventures, Inc. is considered to be a capital transaction in substance rather than a business combination. It is viewed to be a reverse recapitalization transaction, and in order to reflect the change in capitalization, the equity section of your balance sheet, stockholders’ equity and earnings per share should be recast for all historical periods to reflect the exchange ratio. As such, we reissue prior comment 17 from our letter dated October 21, 2013. RESPONSE : Per our accountant, auditors, and attorney’s January 28, 2014 conversation with the Staff, including Leslie Overton, Brad Skinner,Karl Hiller, Jenifer Gallagher and John Cannarella, we have retained our SEC Response Letter Nutranomics, Inc. February 3, 2014 Page 2 financial statement presentation from our Amendment No. 3 to Current Report on Form 8-K/A, filed January 13, 2014. We appreciate the Staff’s assistance and time devoted to this issue. In connection with this response, we acknowledge that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance and review. Sincerely, Nutranomics, Inc. /s/ Tracy Gibbs Tracy Gibbs Chief Executive Officer
